OPINION
By THE COURT.
This is a motion to dismiss the appeal, which is on questions of law and fact, because of the failure to file an appeal bond in conformity with §12223-6 GC, and the time for such filing has expired. The motion will be sustained, but the cause will be retained for hearing on questions of law only. *160See §11564 GC. The appellant will be granted leave to perfect said appeal in accordance with Supplement to Rule VII of this Court.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.